Boucherville, October 7, 2010 Mr. Donald F. Delaney United States Securities and Exchange CommissionVIA EDGAR Division of Corporation Finance treet, N.E. Washington, D.C. 20549 RE: Strateco Resources Inc. Form 10-K for the year ended December 31, 2009 Filed March 16, 2010 Forms 10-Q for Fiscal Quarters Ended March 31, 2010 and June 30, 2010 File No. 0-49942 Request for additional delay regarding the Letter of comments dated September 28, 2010 Sir, The present letter has for purpose to request an additional delay of 10 business days in order to answer the letter of comments dated September 28, 2010. Several comments require the contribution of several persons in order to answer correctly. Please note that October 11, 2010 is not a business day in Canada but the Canadian Thanksgiving holiday. The Company will use its best efforts to try to answer all comments and to amend if necessary Form 10-K for the year ended December 31, 2009 and Forms 10-Q for Fiscal Quarters ended March 31, 2010 and June 30, 2010 within this additional delay. Best regards, /s/ Guy Hébert Guy Hébert, President Strateco Resources Inc. Strateco Resources Inc. 1225 Gay-Lussac Street, Boucherville (Québec) J4B 7K1 Tel: (450) 641-0775 * Fax: (450) 641-1601
